Title: To George Washington from David Forman, 29 August 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 29th Augt 1781 One oClock P.M.
                        
                        My Express Returned with your Exclys answer to my letter of Yesterday this Morning three oClock—in answer to
                            your Excly request I observe—that there does not Remain a doubt but that the Fleete that arrived Yesterday is
                            British—There force from the Best observation is 15 Ships of the line and four Frigates—wheather the Frigates are part of
                            the fleete that come from the Westindias with Rodney or the Frigates belonging to Adml Greavess Squadron I cannot
                            ascertain, I rather belive the Latter—The prest position of Greavess Fleete are Six line of Battle Ships & four
                            Frigates drawn up in line within Sandy Hook.
                        The Royal Oak of 74 Guns that I formerly mentioned to your Excly to have been dammaged off Gardners Bay and
                            Gone to Hallifax for repairs was returned and Gone up to New York a few days before Rodney Arrived—that Greaves particular
                            Squadron now consists of Sevin Line Ships—Adml Rodneys Fleete are formed in a line Nearly North and South without Sandy
                            Hook formed of 15 line of Battle Ships Two Frigates and a Sloop of War Extending by estimation Three miles in length.
                        I Call the Fleete that arrived Yesterday Adml Rodneys allthough I have no better authority for it then mear
                            presumption—the Poilots going out to bring them in and the frequent Intercourse betwene Adml Greaves and them leaves no
                            doubt of those being British and from Rodneys being Expected take it for Granted it is him.
                        I would have done my self the Honr to wait on your Excly at Trentown was it not for Fear that I migt possably
                            be out of the way when the Arrival of the other Fleete should be Anounced and by that means create a delay in intilegence.
                        When I attempt to offer any opinion I shall hope for your Exclys favourable constructions on them, that they
                            may be attributed to my antious wish to render my Country every servace in my power and at the same time my not being in
                            the secret plans of operation would have a much better Judgement then I possess greately in the dark—from the early Accts
                            of the Expected arrival of the French Fleete off Sandy Hook &c. I made no doubt but a serious Attack was meditated
                            against New York by land and Water—The arrival of so Considerable a British naval Force will I presume make the interprize
                            very hazardus if not impractacable—I would therefore beg leave to insinuate to your Excly The propriety of Imploying the
                            Expected French Fleete in Stricking at the Enemies Southern posts—or if your Exclys Better opinion
                            should be to Strike at New York, to Mention the Necessity of Occupying sandy Hook with Heavy Battering Cannon in
                                order to Command the Entrance into sandy Hook which is Narrow—that point being Gained—the Enemy
                            must retire Either up the Channill way betwen the Banks, or Amboy Bay—if up the Channill Betwene the
                            Banks they will have a good Harbour for the French Fleete and perfectly secure from any Attack unless with Certain Loss to
                            themselves occasioned by the Narrowness of the passage that would only admit there Coming down by single Ships—if they
                            Retire up Amboy Bay the French Adml will have it in his option to bring them to Action or Take possession of the Channill
                            leading to the Narrowes—Should the British after the loss of the passage into sandy Hook retire up the Channill way Betwen
                            the Banks (which I think there is little or no doubt of) the French Can I belive lay so Near the Edge
                            of the West Bank as to Exceedeingly damage the Enemy whilst they from the Narrowness of the Channill
                            must I belive fight at these moorings—Should your Excly think it a matter worthy of Enquiry to know the
                            distance from where the Ships of war Can Lay on the side of the West Bank to the Channill way betwen the Banks I Can I
                            belive have the Matter ascertained.
                        for Conveniency of forwarding Intilegence it will be Necessary that I am Informed of your
                            Excly Movements.
                        for the prest I will order Horsemen on the rout to Trentown directed to lodge my Letters with Colo:
                                Neilson to be forwarded by him to philada—My Horsemen will allways after this day perform the ride
                            from here to Trentown in three Hours should any Important Intilegence Occur while your Excly Continues
                            in Phila. I have the Honr to be your Exclys Most obdt Humble Servt
                        
                            David Forman
                        
                    